TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00381-CR






James Kellough, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 0974657, HONORABLE JON N. WISSER, JUDGE PRESIDING







PER CURIAM

This is an appeal from a judgment of conviction for aggravated robbery.  Sentence was
imposed on May 7, 1998.  There was no motion for new trial.  The deadline for perfecting appeal was
therefore June 8, 1998.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed on June 10, 1998.  No
extension of time for filing notice of appeal was requested.  Tex. R. App. P. 26.3.  There is no indication
that notice of appeal was properly mailed to the district clerk within the time prescribed by rule 26.2(a). 
Tex. R. App. P. 9.2(b).  Under the circumstances, we lack jurisdiction to dispose of the purported appeal
in any manner other than by dismissing it for want of jurisdiction.  See Olivo v. State, 918 S.W.2d 519,
523 (Tex. Crim. App. 1996).  But see Williams v. State, 957 S.W.2d 949 (Tex. App.--Austin 1997,
no pet.) (asking that Olivo be reexamined).

The appeal is dismissed.


Before Chief Justice Yeakel, Justices Aboussie and Jones

Dismissed for Want of Jurisdiction

Filed:   August 13, 1998

Do Not Publish